﻿We are today In the happy position of being able to give a warm welcome to the representatives of the three Baltic States, Estonia, Latvia and Lithuania. It is a particular pleasure for Denmark to welcome our neighbours on the Baltic Sea back to the international community as free and independent States. With the fully restored Independence of the Baltic States, one of the last remaining issues arising from the Second World War has finally been settled. The membership of the Baltic States is a natural continuation of their membership of the League of Nations.
I am also very happy to welcome the new Member States of the Republic of Korea and the Democratic People's Republic of Korea as well as the Republic of the Marshall Islands and the Federated States of Micronesia,
The second term of office of the Secretary-General is drawing to a close. Throughout the past decade Mr. Peres de Cuellar has been untiring in his efforts to find solutions too many of the problems facing various areas of the world and the Organisation itself. He can rightfully be gratified that, at long last, many of his efforts are bearing fruit. The United Nations of today is stronger and more respected than when he assumed office 10 years ago.
I recall with warm feelings the atmosphere in this forum one year ago. We had then experienced a year full of dramatic and historic changes sweeping through the countries of Central and Eastern Europe. He had witnessed the fall, one by one, of outdated totalitarian regimes and the resurrection of democracy and respect for human rights. These developments inspired a new optimism with regard to our future in general and to the future of this Organization in particular. Today we can look back on yet another year of dramatic developments in the Soviet Union and in central and Eastern Europe. Fortunately, the positive trend has continued. However, in August we lived through "three days that shook the world". The putsch in Moscow sparked off a global shock. As in a nightmare, we imagined the return to totalitarianism and the cold war. All the more heartening was the awakening to the rejection of this development by the force of a people that will no longer accept oppression.
Those of us in Western Europe who after the Second World War had the opportunity to develop our democracies in freedom have now a special obligation to support the new democracies in their struggle to establish a solid foundation for their freedom. This we cannot do merely by declarations. We must provide economic support and we must open our own markets. We now have a unique opportunity to create a Europe whole and free - an opportunity we must not allow to slip through our hands because of narrow-minded national selfishness threatening to turn back the clock.
Let me add that today the Danish Government is proposing to our Parliament a plan of action covering the next few years, outlining our bilateral support for reforms in Eastern Europe, as well as our contributions to the multinational efforts, first of all through the Group of 24.
The new foundations for East-West relations have opened new and promising perspectives for the role of the United Nations. We come to this year's General Assembly session more confident that a genuine willingness has emerged to use the Organization as an effective instrument to resolve and prevent conflicts among nations. We come with visible proof that, when the world community is resolved to work together for peace, those who challenge the peace cannot win. The Iraqi assault on Kuwait led to hitherto inexperienced constructive cooperation in the Security Council and a collective military effort which made it clear that the world will no longer tolerate such flagrant military aggressions. For the first time in its history the United Nations system has been able to exploit to the full its potential for prevention of war and use of collective sanctions provided for in the Charter. The United Nations system has thus been allowed to play a far more active role in conflict prevention and peace-keeping. This is very encouraging for the future role of the United Nations and the establishment of a new world order.
However, in welcoming this development we must remind ourselves that the strengthened role of the United Nations in resolving conflicts among nations is first and foremost a result of the rapid change in East-West relations. It means that at the present stage the United Nations is as strong as the strength and durability of the new international political climate. We must therefore seize the present favourable opportunity - while we have it - to make the Organization more effective, by implementing much-needed reforms and devising mechanisms which can make the Organization more solid, should a less favourable climate return. Therefore the reform and strengthening of the United Nations - the whole United Nations system - should be a central issue at this year's General Assembly session.
In the political area, the Gulf war and later developments have made it clear that there is a real need for strengthening the ability of the United Nations to act rapidly and efficiently in crisis situations. We must strengthen already existing mechanisms. Thus, the Security Council must work closely together with the General Assembly, and the Secretary-General should play a more active role in preventing conflicts and in resolving emerging crises. Furthermore, the Security Council should have stronger instruments at its disposal with regard to peace enforcement. We must consider the effectiveness of various types of sanctions; and we must clarify how military forces can be employed and especially the role of the Security Council in carrying out military action.
Denmark has always been a firm supporter of United Nations peace-keeping operations. There certainly is a basis for increasing their role, especially in conflict prevention. A prerequisite will be a satisfactory solution with regard to the financing of the peace-keeping operations. In this respect, we strongly support the Secretary-General's proposal to increase the Working Capital Fund. We also suggest the establishment of a separate peace-keeping fund to ensure quick action when new peace-keeping operations are launched. Such a fund must be based on the collective responsibility of all Member States - that is, on assessed contributions.
The Gulf conflict and the associated revelations of Iraq's enormous arsenals have led to a revival of interest in international measures to control the proliferation of weapons of mass destruction and to encourage greater responsibility in the transfer of conventional arms. The world community will increasingly have to tackle excessive build-ups of arms which might threaten global and regional security. Denmark will therefore, together with our European Community partners, submit an initiative on international arms transfers during this General Assembly session.
Lasting peace can be achieved only if we tackle the growing disparities between rich and poor nations, and between rich and poor people within nations. For years we have had lengthy and unproductive debates on who is responsible for the lack of progress in developing countries. It is therefore encouraging that these debates have recently been replaced by a much more constructive dialogue, which underlines our shared responsibility. Of special importance is the growing recognition that development of democratic systems, good governance and respect for human rights are essential for ensuring sustainable development. We welcome the reforms which many countries have initiated in the economic and social areas, although they do not yet go far enough; and we are pleased that democracy and pluralism are spreading to parts of the world hitherto characterized by one-party regimes and dictatorships.
However, the formal establishment of institutional structures and procedures will not suffice. The political and economic decision-making process must be based on broad public participation and in particular the active participation of women and young people. Through our own experience in Denmark we have certainly learned the importance of this.
Over the last two decades the role of the United Nations system's operational activities in development cooperation has gradually declined, and disillusionment may lead to further erosion. There is a lack of focus in considerable parts of the system; and the system as such has often evolved in an ad hoc manner in response to temporary needs.
The improved international political climate provides a unique chance for radical reforms giving the United Nations programmes more focus and cohesion and increasing their contribution to economic and social development.
Denmark has demonstrated its support for United Nations efforts in the field of development by contributing financially far more than the size of our economy would indicate. This special interest and our wish to ensure effective utilization of our contributions prompted us in 1988 to set up, together with the other Nordic countries, what is called the Nordic United Nations Project, whose final report was submitted in April this year. The project contains a number of ideas, which we hope will be considered seriously. The two main ideas of the project relate to funding and governance of United Nations programmes. The present funding mechanism might be replaced by a mechanism that improved the prospects for forward planning and greater fairness. On governance, the idea is that the present governing bodies of five United Nations organs should be replaced by a single governing body, an international development council. This would not only be a major step towards rationalisation of the governance of the United Nations development efforts, but would also provide the scope for improved coordination and coherence.
While the United Nations can make an important contribution to the development of third-world countries, it cannot be a substitute for the integration of these countries into the global economy. Industrialized and developing countries have a common interest in strengthening a free and open world-trade system. Protectionist pressures must be resisted. All countries now need to make a special effort to bring the Uruguay Round negotiations to an early and successful conclusion.
The enhanced status and powers of the United Nations in the area of the maintenance of peace and international security should go hand in hand with an increased humanitarian profile for the Organization. Developments - in particular, those of the past year - have clearly confirmed the need for a much stronger role for the United Nations in the area of humanitarian assistance and relief operations in emergencies. The frequency, extent and complexity of recent disasters - man-made as well as natural - and the accompanying costs in terms of human suffering and loss of life should serve as a powerful impetus for action.
An essential aim should be to increase the effectiveness 01 the world community's relief efforts. There has proved to be an urgent need for improved coordination and cooperation between organisations of the United Nations system, other humanitarian agencies and Member States. The situation in Iraq proved this point with alarming clarity.
But improved coordination will not be possible without structural reform and new institutional procedures. We therefore strongly support the creation of a new high-level post, directly under the Secretary-General, with special responsibilities in the area of coordination. The position should be filled by a person with strong authority and personal standing in order to ensure both the necessary coordination and the maximum political backing for United Nations humanitarian operations in situations with conflicting political views and interests.
The United Nations operation in Iraq, set up to provide relief to refugees and internally displaced persons, should be seen as a milestone. The deployment of United Nations guards, aimed at providing security for the United Nations relief workers and property, took place against the background of strong concern about the fate of large groups of people, the fleeing Kurdish population in particular.
It has greatly expanded our understanding of the capacity of the United Nations to assume a stronger role in the humanitarian area. From the outset, Denmark has strongly supported the United Nations operation in Iraq, which was initiated, with imagination and courage, by Prince Sadruddin Aga Khan. We are at present the largest single contributor of personnel to the United Nations guards. In all too many cases political motives have prevented humanitarian assistance from being received by a country or from reaching population groups who are badly in need of help. Without a fundamental change in our attitude towards such obstacles we shall never be truly successful. It is my strong hope that, inspired by the United Nations operation in Iraq, we shall soon see further progress in recognition of the right of the United Nations to intervene for humanitarian purposes.
Refugee flows, caused by turbulent changes around the world, constitute a large and growing problem. It is becoming more and more obvious that two of the so-called traditional solutions - local integration in neighbouring countries, and resettlement outside the region of origin - are coming increasingly under strain. However, these traditional solutions are still important when such flows occur, and I should like to acknowledge the efforts of many countries - not least the poorest - in shouldering such responsibilities.
Although there are some recent successful examples of the third traditional solution - that of voluntary repatriation - the time has come to take a much closer look at the causes of refugee movements. It is a paradox that those countries, or regimes, whose actions are the root causes of refugee flows are not called upon to shoulder their proper share of the ensuing burden.
The consequences of violations of the most fundamental human rights often give rise to further migration of a more general nature and, therefore, become even more serious. The receiving countries and those who seek to protect refugees find it increasingly difficult to identify and assist the people who are in real need. This may eventually endanger the whole concept of the protection of refugees. If we wish to remove some of the main causes of future refugee flows the time has come to extend the notion of State responsibility to include responsibility to create tolerable conditions for one's own citizens and not to dump one's problems on other countries' doorsteps.
Respect for human rights and fundamental freedoms is one of the purposes of the United Nations. The violation of human rights in any part of the world is a legitimate concern of all States, the United Nations and the world public at large. Such concern, and the ensuing activity, cannot be considered unwarranted interference in the internal affairs of States.
It is a paradox of international law that, on one hand, a customary rule may have evolved, permitting a State to intervene outside its own territory through rescue missions vis-à-vis their own nationals if they are exposed to grave dangers, whereas, on the other hand, it is still not legitimate to use armed intervention to rescue thousands of innocent persons whose lives are in danger because of their own government's repressive policies.
The deployment of allied units in northern Iraq, on the basis of Security Council resolution 688 (1991), should become a turning-point as regards the balance between the principle of sovereignty and that of humanitarian intervention. I strongly support the following statement contained in the Secretary General's address in Bordeaux on 24 April this year: "We are clearly witnessing what is probably an irresistible shift in public attitudes towards the belief that the defence of the oppressed in the name of morality should prevail over frontiers and legal documents." Those were the right words at the right time. I believe that consideration is urgently needed on how the international community should assume its responsibility to take action in the face of massive violations of human rights that endanger the lives of large numbers of innocent people. In situations characterised by such conditions, "internal affairs" must be considered a concept of the past.
I have dwelt at length on what I think are essential reforms of the United Nations system. Let me cow turn briefly to some of the areas of serious conflict in the world.
In Yugoslavia, the escalating violence has given cause for great concern. The European Economic Community will continue its mediating efforts through the peace conference in The Hague and the continued presence of its monitors in Yugoslavia. These efforts must be based on the principle of the people's right to self-determination and on the full protection of the rights of minorities. At this time, the Security Council is debating how the United Nations can best support the efforts of the European Economic Community.
The current regime in Baghdad continues to provoke the international community by Ignoring Iraq's obligations under international law. The situation of the Iraqi people - and not least the plight of the Kurds and the Shiites - continues to cause deep concern. The international community must insist that Iraq unambiguously adhere to Security Council resolution 688 (1991), attaching special importance to the call for a genuine dialogue with a view to securing basic rights for the entire Iraqi population. The question of whether to relax the sanctions against Iraq must be closely related to its fulfilment of all its obligations under Security Council resolutions 687 (1991) and 688 (1991).
The outcome of the Gulf crisis created new opportunities for solving the Arab-Israeli conflict and the Palestinian question. All parties concerned should seize these opportunities to provide the basis for a just, lasting and comprehensive solution in the Middle East. And the United States-led peace initiative deserves our full support. We are convinced that with the necessary political will and courage, the parties concerned should be able to overcome the final difficulties concerning the modalities for the peace conference. It is my sincere hope that the parties will refrain from taking any step that might result in new obstacles to convening the peace conference and that they will implement confidence-building measures. In this respect, the G-7 proposal to suspend the Arab trade boycott of Israel in return for a freeze by Israel of its settlement policy warrants special attention.
An additional confidence-building measure would be the repeal of the resolution equating Zionism with racism, a point of contention which for the past 16 years has strained the atmosphere regarding Middle East questions. Denmark wholeheartedly supports efforts to achieve this repeal. With regard to Cambodia, we are particularly pleased with the decisive progress made in the last few days towards a comprehensive political settlement. We congratulate the five permanent members of the Security Council, the two Co-Chairmen of the Paris Conference - Prance and Indonesia - and the members of the Cambodia Supreme National Council, under the leadership of Prince Norodom Sihanouk, for the work they have done.
If, as we confidently expect, the settlement documents are signed on 31 October, the largest United Nations peace-keeping operation of all time will follow. It will be another major test of the ability of the United Nations to respond to new challenges. In this case it will be the challenge of bringing peace and democracy to a people who have suffered unimaginable tragedy for too long.
In South Africa, progress towards a non-racial democracy has continued, in spite of difficulties. The legal foundation of apartheid has been scrapped and preparations made for real negotiations on a new constitution. The early convening of an all-party conference should be the next major step towards democracy.
We trust that the United Nations will continue to play a constructive and active role in this historic transformation of South African society. This year the General Assembly has a special responsibility to maintain the unity among Member States in supporting the continuation of progress in South Africa.
Denmark has for many years given assistance to victims of apartheid. We are willing to adapt the nature of this assistance and contribute directly to the establishment of post-apartheid society.
Political and economic changes have been accompanied by a new commitment to protect our planet from environmental degradation and resource depletion. In deciding to convene the 1992 United Nations Conference on Environment and development, the United Nations demonstrated its determination to respond to these new challenges. We have the highest aspirations for the Conference.
The objectives of the Conference and the related negotiations on climate change and biological diversity are shared by all. We have a strong self-interest in protecting the natural resources that will form the basis of future development. And we all share the desire to break the vicious circle of poverty and environmental degradation.
Though all countries share a common responsibility, the responsibility is also differentiated. Industrialised countries must make a special effort to clean our own house and to make sure that measures taken in developing countries support, rather than hamper, their development.
One necessary condition for realising this aspiration is the full integration of environmental concerns into development strategies. Another is a substantial increase in financial flows to developing countries.
At the meeting in Rio de Janeiro next June, we will make every effort to ensure that the Conference produces concrete, operational results with regard to legally binding conventions on climate and biodiversity and also regarding the processes being initiated by the adoption of "Agenda 21" and the "Earth Charter".
Only a few years ago, many were disillusioned as to whether the United Nations could play a genuine role in solving conflicts and maintaining peace. This has changed dramatically. The world community's confidence in the peace-keeping and peace-building activities of the Organization has grown significantly, and the number of United Nations operations has increased during the past few years.
We have a great responsibility to use this year's General Assembly to consolidate the progress already achieved and to create a strong Organization that can fulfil the aspirations of mankind.
